                Case 2:03-cr-00247-RSL Document 142 Filed 05/29/20 Page 1 of 13




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
       UNITED STATES OF AMERICA,                                 Case Nos. CR03-247-RSL
 9                    Plaintiff,                                           CR04-125-RSL
10                       v.
                                                                 ORDER GRANTING
11     JOSEPH VAN CLEAVE,                                        DEFENDANT’S MOTION
                     Defendant.                                  FOR COMPASSIONATE
12
                                                                 RELEASE
13
14
            This matter comes before the Court on defendant’s “Motion for Compassionate Release
15
     Pursuant to 18 U.S.C. § 3582(C)(1).” Dkt. #137. 1 The Court, having considered the motion, the
16
     government’s response, defendant’s reply, and the remainder of the record, finds as follows:
17
            I.       FACTUAL BACKGROUND
18
            Defendant is a 44-year-old inmate currently detained at the Nevada Southern Detention
19
     Center (“NSDC”). In 2003, defendant was charged with and pleaded guilty to conspiracy to
20
     steal and sell firearms, and theft of firearms from a federal firearms licensee. See Dkt. #52.
21
     While detained at FDC Seatac pending the resolution of the firearms case, defendant was
22
     discovered receiving and distributing methamphetamine at the FDC. He pleaded guilty to
23
     conspiracy to distribute methamphetamine, and to introducing contraband into a federal prison.
24
     See Dkt. #7 (CR04-125-RSL). On May 7, 2004, defendant was sentenced to a term of 15 years
25
26
27          1
             Defendant has two cases before the undersigned and filed the instant motion in both CR03-247-
28 RSL   and CR04-125-RSL (Dkt. #19). For simplicity, unless otherwise indicated, all docket citations in
   this Order pertain to filings in CR03-247.
     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE - 1
            Case 2:03-cr-00247-RSL Document 142 Filed 05/29/20 Page 2 of 13




 1 imprisonment with three years of supervised release for the firearms case (Dkt. #84), and to a
 2 term of 19 years and 9 months imprisonment with three years of supervised release for the
 3 methamphetamine case, to be served concurrently (Dkt. #16 (CR04-125-RSL)).
 4         Defendant is currently scheduled for release from the custody of the Federal Bureau of
 5 Prisons (“BOP”) on October 2, 2020. In October 2019, defendant was granted BOP prerelease
 6 to the Residential Reentry Center (“RRC”) in Seattle. On January 3, 2020, while at the RRC,
 7 defendant was absent for six hours that were not accountable. Thereafter, he was returned to
 8 BOP custody and detained at FDC Seatac. See Dkt. #137-1 (Ex. 1) at 1. During defendant’s
 9 transfer to his designated institution, FCI Berlin, he was routed through NSDC, a private prison
10 that serves as a BOP transit facility. Defendant has remained at NSDC since BOP ceased
11 inmate transfers due to the COVID-19 pandemic. Dkt. #137 at 4.
12         II.    LEGAL FRAMEWORK
13         The compassionate release statute provides narrow grounds for defendants in
14 “extraordinary and compelling” circumstances to be released from prison early. See 18 U.S.C.
15 § 3582(c). The First Step Act of 2018 amended the procedural requirements governing
16 compassionate release. See id. Prior to the First Step Act’s passage, only the Director of the
17 BOP could bring motions for compassionate release. The Director rarely filed such motions.
18 See, e.g., United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019). Congress
19 amended the statute to allow defendants to directly petition district courts for compassionate
20 release. As amended, 18 U.S.C. § 3582(c)(1)(A) states,
21                (c) Modification of an imposed term of imprisonment.—The court may not
                  modify a term of imprisonment once it has been imposed except that—
22
                         (1) in any case—
23
                                (A) the court, upon motion of the Director of the Bureau of
24                              Prisons, or upon motion of the defendant after the defendant
25                              has fully exhausted all administrative rights to appeal a failure
                                of the Bureau of Prisons to bring a motion on the defendant’s
26                              behalf or the lapse of 30 days from the receipt of such a
27                              request by the warden of the defendant’s facility, whichever
                                is earlier, may reduce the term of imprisonment (and may
28                              impose a term of probation or supervised release with or

     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE - 2
            Case 2:03-cr-00247-RSL Document 142 Filed 05/29/20 Page 3 of 13




 1                             without conditions that does not exceed the unserved portion
                               of the original term of imprisonment), after considering the
 2
                               factors set forth in section 3553(a) to the extent that they are
 3                             applicable, if it finds that—
 4                                    (i) extraordinary and compelling reasons warrant such
                                      a reduction; . . .
 5
                                      (ii) . . .
 6
                                      and that such a reduction is consistent with the
 7                                    applicable policy statements issued by the Sentencing
 8                                    Commission[.]

 9         Prior to passing the First Step Act, Congress directed the Sentencing Commission to

10 promulgate a policy statement defining “extraordinary and compelling reasons” in the
11 compassionate release context. See 28 U.S.C. § 994(t). Section 994(t) provides,
12               The Commission, in promulgating general policy statements regarding the
                 sentencing modification provisions in [18 U.S.C. § 3582(c)(1)(A)], shall
13               describe what should be considered extraordinary and compelling reasons
14               for sentence reduction, including the criteria to be applied and a list of
                 specific examples. Rehabilitation of the defendant alone shall not be
15               considered an extraordinary and compelling reason.
16         The Sentencing Commission implemented this directive from Congress with a policy
17 statement—U.S.S.G. § 1B1.13. In relevant part, the policy statement provides,
18               Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A)
                 (Policy Statement)
19
20               Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
                 § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may
21               impose a term of supervised release with or without conditions that does
22               not exceed the unserved portion of the original term of imprisonment) if,
                 after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent
23               they are applicable, the court determines that—
24                      (1)(A) Extraordinary and compelling reasons warrant the reduction;
25                      ...

26                      (2) The defendant is not a danger to the safety of any other person or
                        to the community, as provided in 18 U.S.C. § 3142(g); and
27
                        (3) The reduction is consistent with this policy statement.
28
                                                   Commentary
     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE - 3
          Case 2:03-cr-00247-RSL Document 142 Filed 05/29/20 Page 4 of 13




 1             Application Notes:
 2                  1. Extraordinary and Compelling Reasons.—Provided the
                       defendant meets the requirements of subdivision (2),
 3                     extraordinary and compelling reasons exist under any of the
 4                     circumstances set forth below:
 5                        (A) Medical Condition of the Defendant—
 6                        (i)    The defendant is suffering from a terminal illness (i.e.,
                                 a serious and advanced illness with an end of life
 7                               trajectory). A specific prognosis of life expectancy
 8                               (i.e., a probability of death within a specific time
                                 period) is not required. Examples include metastatic
 9                               solid-tumor cancer, amyotrophic lateral sclerosis
10                               (ALS), end-stage organ disease, and advanced
                                 dementia.
11
                          (ii)   The defendant is—
12
                                 (I)     suffering from a serious physical or medical
13                                       condition,
14                               (II)    suffering from a serious functional or cognitive
                                         impairment, or
15
                                 (III)   experiencing deteriorating physical or mental
16                                       health because of the aging process
17                               that substantially diminishes the ability of the
18                               defendant to provide self-care within the environment
                                 of a correctional facility and from which he or she is
19                               not expected to recover.
20                        (B) Age of the Defendant.—The defendant is (i) at least 65
21                           years old; (ii) is experiencing a serious deterioration in
                             physical or mental health because of the aging process;
22                           and (iii) has served at least 10 years or 75 percent of his or
23                           her term of imprisonment, whichever is less.
                          (C) Family Circumstances.—
24
                          (i)    The death or incapacitation of the caregiver of the
25
                                 defendant’s minor child or minor children.
26                        (ii)   The incapacitation of the defendant’s spouse or
27                               registered partner when the defendant would be the
                                 only available caregiver for the spouse or registered
28                               partner.

     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE - 4
             Case 2:03-cr-00247-RSL Document 142 Filed 05/29/20 Page 5 of 13




 1                               (D) Other Reasons.—As determined by the Director of the
                                    Bureau of Prisons, there exists in the defendant’s case an
 2
                                    extraordinary and compelling reason other than, or in
 3                                  combination with, the reasons described in subdivisions
                                    (A) through (C).
 4
                          ...
 5
                          3. Rehabilitation of the Defendant.—Pursuant to 28 U.S.C.
 6                           § 994(t), rehabilitation of the defendant is not, by itself, an
 7                           extraordinary and compelling reason for purposes of this policy
                             statement.
 8
                          4. Motion by the Director of the Bureau of Prisons.—A
 9                           reduction under this policy statement may be granted only upon a
10                           motion by the Director of the Bureau of Prisons pursuant to 18
                             U.S.C. § 3582(c)(1)(A). The Commission encourages the
11                           Director of the Bureau of Prisons to file such a motion if the
12                           defendant meets any of the circumstances set forth in Application
                             Note 1. The court is in a unique position to determine whether
13                           the circumstances warrant a reduction (and, if so, the amount of
14                           reduction), after considering the factors set forth in 18 U.S.C. §
                             3553(a) and the criteria set forth in this policy statement, such as
15                           the defendant’s medical condition, the defendant’s family
16                           circumstances, and whether the defendant is a danger to the
                             safety of any other person or to the community.
17
                             This policy statement shall not be construed to confer upon the
18                           defendant any right not otherwise recognized in law[.]
19 U.S.S.G. § 1B1.13.
20         The Sentencing Commission has not updated its policy statement to reflect the
21 amendments of the First Step Act. See, e.g., Brown, 411 F. Supp. 3d at 449 n.1 (“As district
22 courts have noted often this year, the Sentencing Commission has not amended the Guidelines
23 following the First Step Act and cannot do so until it again has four voting commissioners.”
24 (citations omitted)). However, the First Step Act renders some provisions of the Commission’s
25 outdated policy statement obsolete, including that compassionate release “may be granted only
26 upon motion by the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13 cmt. n.4; see also
27 United States v. Haynes, No. 93-CR-1043 (RJD), 2020 WL 1941478, at *11 (E.D.N.Y. Apr. 22,
28 2020) (“The heart of the matter . . . is that many of these policy statements . . . not only pre-date

     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE - 5
                Case 2:03-cr-00247-RSL Document 142 Filed 05/29/20 Page 6 of 13




 1 the [First Step Act] amendment of § 3582(c) but also continue to reference expressly BOP’s pre-
 2 FSA role as exclusive gatekeeper, which of course the [First Step Act] eliminated.”). From this
 3 discrepancy emerges a split among district courts as to whether the Court, rather than the BOP
 4 Director, can determine pursuant to U.S.S.G. § 1B1.13 cmt. n.1(D) that “there exists in
 5 defendant’s case an extraordinary and compelling reason other than, or in combination with, the
 6 reasons described in subdivisions (A) through (C).” See United States v. Cantu, 423 F. Supp. 3d
 7 345, 350 (S.D. Tex. 2019) (quoting U.S.S.G. § 1B1.13 cmt. n.1(D)).
 8          The government asserts that the policy statement set forth in U.S.S.G. § 1B1.13 limits
 9 this Court’s interpretation of “extraordinary and compelling” circumstances to those set forth in
10 Application Note 1(A) through (C) of the policy statement. Dkt. #140 at 6-8. Defendant seeks
11 compassionate release based on his medical conditions, which do not expressly fall within the
12 Sentencing Commission’s existing policy statement—defendant is not terminally ill or unable to
13 provide self-care in the environment of a correctional facility. See U.S.S.G. § 1B1.13 cmt.
14 n.1(A). 2 Some districts courts, including one within this District, agree with the government’s
15 stance. These courts reason that they lack discretion to look beyond Application Note 1(A)
16 through (C) of U.S.S.G. § 1B1.13, regardless of the fact that the Commission has not updated
17 the policy statement to account for the First Step Act’s amendments. See, e.g., Riley v. United
18 States, No. C19-1522-JRL, 2020 WL 1819838, at *8 (W.D. Wash. Apr. 10, 2020) (“In the
19 absence of contrary controlling authority, and given the limited statutory exceptions to the
20 general rule of finality of judgments, this court will continue to follow the guidance of the
21 Sentencing Commission’s policy statement limiting the scope of ‘extraordinary and compelling
22 reasons’ that warrant compassionate release under § 3582(c)(1).”); United States v. Eberhart,
23 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (same).
24          Defendant argues that the Court can find extraordinary and compelling circumstances
25 under the “catch-all” provision in U.S.S.G § 1B1.13 cmt. n.1(D). Dkt. #137 at 7-9. A growing
26 number of district courts agree. One of the first to do so, United States v. Cantu, concluded that
27
            2
28            Defendant’s circumstances also do not fall within Application Note 1’s subdivision (B) (“Age
     of the Defendant”) or (C) (“Family Circumstances”). U.S.S.G. § 1B1.13 cmt. n.1.
     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE - 6
            Case 2:03-cr-00247-RSL Document 142 Filed 05/29/20 Page 7 of 13




 1 “the Court can determine whether any extraordinary and compelling reasons other than those
 2 delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.” 423 F. Supp. 3d at
 3 352. Judge Marmolejo’s well-reasoned analysis bears repeating here:
 4               Although Congress empowered the Commission to issue policy statements
 5               regarding the appropriate use of the sentence-modification provisions under
                 § 3582, 28 U.S.C. § 994(a)(2)(C), Congress may override the Commission's
 6               policy statements by statute. Because the Commission's statutory authority
 7               is limited to explaining the appropriate use of sentence-modification
                 provisions under the current statute, 28 U.S.C. § 994(a)(2)(C), an
 8               amendment to the statute may cause some provisions of a policy statement
 9               to no longer fall under that authority, as they no longer explain an
                 appropriate use under the amended statute. For example, at least one
10               provision of the Commission's previously promulgated policy statement is
11               clearly contradicted by the First Step Act's amendments to § 3582: The
                 unamended policy statement still advises that “[a] reduction under this
12               policy statement may be granted only upon motion by the Director of the
13               Bureau of Prisons.” U.S.S.G. § 1B1.13 cmt. n.4. Yet § 3582 allows the
                 Court to grant a motion for extraordinary and compelling reasons upon a
14               motion by the Director of the Bureau of Prisons or by the defendant. 18
15               U.S.C. § 3582(c)(1)(A). The mandate that the Director of the BOP
                 determine additional extraordinary or compelling reasons likewise fails to
16               explain an “appropriate use” under the newly amended § 3582.
17               Where two statutes are in conflict, it is nearly axiomatic that the latter
18               enacted is given preference over the former. That principle has especially
                 strong force here where the Commission derives its power to promulgate
19               the policy statement from Congress. Statutory construction, however, is a
20               “holistic endeavor” that must consider the entire statutory scheme. The
                 Court “must read [statutory] words ‘in their context and with a view to their
21               place in the overall statutory scheme.’” The Court's role is “to make sense
22               rather than nonsense out of the corpus juris.” The corpus juris here consists
                 of the statute (18 U.S.C. § 3582(c)), the relevant policy statement (U.S.S.G.
23               § 1B1.13), and the statute granting the Commission authority to promulgate
24               that policy statement (28 U.S.C. § 994).
25               Before the First Step Act's amendments to § 3582, it made sense that the
                 BOP would have to determine any extraordinary and compelling reasons—
26               only the BOP could bring a motion for a reduction of sentence under
27               § 3582(c)(1)(A). But defendants no longer need the blessing of the BOP to
                 bring such motions. The BOP in fact may never weigh in or provide
28               guidance when a § 3582(c) motion is brought by a defendant. Given the

     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE - 7
            Case 2:03-cr-00247-RSL Document 142 Filed 05/29/20 Page 8 of 13




 1                changes to the statute, the policy-statement provision that was previously
                  applicable to 18 U.S.C. § 3582(c)(1)(A) no longer fits with the statute and
 2
                  thus does not comply with the congressional mandate that the policy
 3                statement must provide guidance on the appropriate use of sentence-
                  modification provisions under § 3582.
 4
                  The title of the First Step Act section that amends 18 U.S.C.
 5                § 3582(c)(1)(A) lends further weight to that conclusion. Titles are useful
 6                “when they shed light on some ambiguous word or phrase,” because in
                  modern practice “the title is adopted by the legislature.” The title of the
 7                section of the First Step Act of 2018 that amends 18 U.S.C. § 3582 is
 8                “Increasing the Use and Transparency of Compassionate Release.” First
                  Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194 (2018).
 9                That title supports the reading that U.S.S.G § 1B1.13 cmt. n.1(D) is not
10                applicable when a defendant requests relief under § 3582(c)(1)(A) as
                  amended because it no longer explains an appropriate use of that statute.
11                For if the Director of the BOP were still the sole determiner of what
12                constitutes an extraordinary and compelling reason, the amendment's
                  allowance of defendants' own § 3582(c)(1)(A) motions for reduction of
13                sentence would be to no avail. Such a reading would contravene the explicit
14                purpose of the new amendments.
15 Id. (internal citations omitted).
16         An increasing number of district courts within and beyond this Circuit have reached the
17 same result regarding the Court’s discretion to consider additional factors that might constitute
18 extraordinary and compelling circumstances. See, e.g., Haynes, 2020 WL 1941478, at *14
19 (collecting cases); United States v. Arreola-Bretado, No. 3:19-cr-03410-BTM, 2020 WL
20 2535049, at *2 (S.D. Cal. May 15, 2020) (“With [Congress’s] legislative intent [in passing the
21 First Step Act] in mind and without current guidelines from the Sentencing Commission, the
22 Court views the 2018 Guidelines as persuasive but not binding.”); United States v. Kesoyan, No.
23 2:15-cr-236-JAM, 2020 WL 2039028, at *4 (E.D. Cal. Apr. 28, 2020) (“In finding that this
24 Court may order release in a case involving an extraordinary and compelling reason other than,
25 or in combination with, the reasons described in subdivisions (A) through (C), this Court
26 follows a growing list of district courts within this circuit and others, that have concluded they
27 also have discretion under Subdivision (D).” (citations omitted)). Within this District, Judge
28 Bryan recently reached the conclusion that “the listing of examples [in the policy statement]

     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE - 8
             Case 2:03-cr-00247-RSL Document 142 Filed 05/29/20 Page 9 of 13




 1 hardly sets the criteria for a finding of extraordinary and compelling reasons for a sentence
 2 reduction, leaving it to the Court to determine what qualifies, after appropriate analysis.” United
 3 States v. McPherson, No. CR94-5708RJB, 2020 WL 1862596, at *4 (W.D. Wash. Apr. 14,
 4 2020).
 5          Recognizing that the First Step Act did not amend the substantive standard for
 6 compassionate release, this Court finds the guidance of U.S.S.G. § 1B1.13 persuasive, but not
 7 binding. The Court joins the growing list of district courts in concluding that it has discretion to
 8 consider “extraordinary and compelling circumstances” that may exist beyond those explicitly
 9 identified by the Sentencing Commission in its outdated policy statement.
10          III.   DEFENDANT’S CIRCUMSTANCES
11                 a. Exhaustion Requirement
12          Before the Court can consider the merits of defendant’s motion, it must determine
13 whether defendant has met the statutory exhaustion requirement for compassionate release. See
14 18 U.S.C. § 3582(c)(1)(A). Defendant represents that he requested the relevant BP-9
15 application from NSDC staff but was informed that he could not make a compassionate release
16 request because he is being held at a private, non-BOP facility. See Dkt. #137 at 6. Defendant
17 has demonstrated that neither the warden at NSDC nor the BOP will consider his request. The
18 government agrees that defendant’s compassionate release requests will not be considered. See
19 Dkt. #140 at 3. In these circumstances, no viable administrative remedy is available to
20 defendant.
21          Further, on April 7, 2020, defendant’s father sent letters to the wardens of FDC Seatac,
22 NSDC, and FCI Berlin, requesting that the BOP file a motion with the Court for defendant’s
23 compassionate release. See Dkt. #137-3 (Ex. 3). More than 30 days have elapsed since those
24 requests were received. See Dkt. #137-4 (Ex. 4); see also 18 U.S.C. § 3582(c)(1)(A). Finding
25 any further attempt to exhaust administrative remedies would be futile, the Court will consider
26 the merits of defendant’s motion.
27
28

     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE - 9
            Case 2:03-cr-00247-RSL Document 142 Filed 05/29/20 Page 10 of 13




 1                b. “Extraordinary and Compelling” Circumstances
 2         Defendant’s motion for compassionate release is based primarily upon his heightened
 3 risk of developing serious complications if he contracts COVID-19 while incarcerated at NSDC.
 4 The Court need not reiterate the widely-known information regarding the symptoms of COVID-
 5 19 and the devastating global impact of the virus in recent months. COVID-19 has created
 6 unprecedented challenges for federal prisons, where inmate populations are large and close
 7 contact between inmates is unavoidable. As of May 29, 2020, 1,610 federal inmates and 189
 8 BOP staff have active, confirmed positive COVID-19 test results. See COVID-19 Coronavirus,
 9 Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited May 29, 2020). At least
10 sixty-six federal inmates have died from the virus in the past two months. Id. Defendant
11 asserts, and the Court has no reason to disbelieve, that there is no official reporting of COVID-
12 19 cases for NSDC, a non-BOP facility. Dkt. #137 at 4. Defendant indicates that NSDC staff
13 have announced to inmates that at least one inmate at the detention center has tested positive for
14 the virus. Id. at 4-5.
15         The Court does not discount the dangers associated with COVID-19 nor the difficulties
16 prisons face in preventing and containing outbreaks. However, the Court does not believe that
17 “extraordinary and compelling” circumstances are established by “the mere elevated risk of
18 contracting a pandemic virus in prison, even if such a higher risk exists.” Riley, 2020 WL
19 1819838, at *7. Therefore, the question is whether defendant’s additional circumstances support
20 compassionate release.
21         A review of defendant’s BOP medical records confirms that he suffers from
22 hypothyroidism and sarcoidosis. See Dkt. #137-2 (Ex. 2). Defendant also has a history of
23 smoking. Id. Sarcoidosis is a rare inflammatory disease “that can affect multiple organs of the
24 body, most commonly the lungs.” See Sarcoidosis, Am. Lung. Assoc.,
25 https://www.lung.org/lung-health-diseases/lung-disease-lookup/sarcoidosis (last visited May 29,
26 2020). At present, there is little concrete data regarding outcomes for COVID-19 infections in
27 individuals with sarcoidosis. This is likely due to the relative rarity of sarcoidosis and the
28 rapidly evolving nature of medical data surrounding COVID-19. See People Who Are at High

     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE - 10
            Case 2:03-cr-00247-RSL Document 142 Filed 05/29/20 Page 11 of 13




 1 Risk for Severe Illness, Ctrs. for Disease Ctrl. & Prevention,
 2 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
 3 (last visited May 29, 2020) (“COVID-19 is a new disease and there is limited information
 4 regarding risk factors for severe disease.”). However, the CDC has identified those with chronic
 5 lung disease and other chronic illnesses as at high risk for developing severe illness from
 6 COVID-19. 3 Id. Further, the British Thoracic Society has recommended that sarcoidosis
 7 patients be listed as high risk for developing COVID-19 complications. COVID-19: Identifying
 8 Patients for Shielding, British Thoracic Soc., https://brit-thoracic.org.uk/about-us/covid-19-
 9 identifying-patients-for-shielding/ (last visited May 29, 2020).
10          Defendant is in the unique position of having less than five months of imprisonment
11 remaining on a nearly twenty-year sentence. His health conditions place him at heightened risk
12 for serious complications if he contracts COVID-19 at NSDC—a severe case of the virus could
13 even be fatal. Considering the defendant’s health, his risk of contracting COVID-19 while
14 incarcerated, and the relatively modest sentencing reduction sought, the Court finds that
15 “extraordinary and compelling reasons” support defendant’s compassionate release. 4 18
16 U.S.C. § 3582(c)(1)(A)(i).
17                 c. Additional Considerations
18          Before the Court can grant defendant’s request for compassionate release, it must also
19 find that he “is not a danger to the safety of any other person or to the community, as provided
20 in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. The government argues that defendant’s record
21
22
23
            3
24           The CDC and others have identified smoking as a potential COVID-19 risk factor. See, e.g.,
   Ctrs. for Disease Control & Prevention, People Who Are At High Risk for Severe Illness (noting that
25 smoking may lead a person to be immunocompromised and at heightened risk).
26          4
            The government expresses concern that, by granting defendant’s motion, the Court will pave
   the way for younger inmates with “unconfirmed” COVID-19 risk factors to be eligible for
27
   compassionate release. See Dkt. #140 at 10. The Court disagrees. Its consideration of “extraordinary
28 and compelling circumstances” in future motions for compassionate release will be fact-intensive and
   dependent on the specific circumstances that the moving defendant faces.
     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE - 11
            Case 2:03-cr-00247-RSL Document 142 Filed 05/29/20 Page 12 of 13




 1 precludes such a finding. See Dkt. #140 at 10-11. 5 The Court disagrees. The offenses for
 2 which defendant has served a lengthy term of imprisonment are very serious. However, they
 3 occurred nearly two decades ago. The Court has reviewed defendant’s prison disciplinary
 4 record, which is imperfect, but not egregious. See, e.g., Dkt. #137-1 (Ex. 1) at 1 (refusal to
 5 return to general population from solitary confinement); id. (possession of stolen, non-hazardous
 6 government property), id. at 2 (verbal threats); id. (possession of prison-made intoxicants); id. at
 7 3 (fist fight with another person). Defendant appears to have a supportive family, and will live
 8 with his father in Edmonds, Washington if released. Dkt. #137 at 11. Further, last year,
 9 defendant was released into the community on prerelease. He appears to have engaged in some
10 prosocial behavior during that time, including obtaining a driver’s license and insurance, and
11 completing orientation for a Local 242 laborers’ union. Dkt. #137 at 5. Defendant failed to
12 account for six hours at the RRC while on prerelease and was accordingly returned to BOP
13 custody. While serious, the nature of this noncompliance was nonviolent.
14          In addition, prior to granting compassionate release, the Court must assess whether a
15 sentence reduction to time served is consistent with the sentencing factors set forth in 18 U.S.C.
16 § 3553(a). See 18 U.S.C. § 3582(c)(1)(A). Section 3553(a) requires the Court to “impose a
17 sentence sufficient, but not greater than necessary, to comply with the purposes set forth in
18 paragraph (2),” which requires that a sentence reflect the seriousness of and provide just
19 punishment for the offense. Id. Again, the offenses that led to defendant’s current term of
20 imprisonment are very serious. But he has served a lengthy sentence for those offenses, having
21 remained in custody since 2003. After spending much of his adult life incarcerated, defendant
22 has less than five months remaining on his sentence.
23          Considering these circumstances, the Court intends to convert defendant’s short
24 remaining term of imprisonment into a term of home detention as an additional condition of
25
26          5
             The government also speculates that Van Cleave might fail to comply with Washington state
   social distancing measures, and accordingly endanger the community’s health. Dkt. #140 at 11. The
27
   Court does not view this as a basis for denial of defendant’s motion. Defendant’s health places him at
28 high risk for COVID-19, and he is incentivized to engage in social distancing for the protection of
   himself and his 70-year-old father, with whom he will stay upon release (see Dkt. #141 at 8).
     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE - 12
            Case 2:03-cr-00247-RSL Document 142 Filed 05/29/20 Page 13 of 13




 1 supervised release. The Court is satisfied that releasing defendant to home confinement less
 2 than five months before his existing release date will (1) not endanger to the safety of any other
 3 person or the community within the meaning of 18 U.S.C. § 3142(g) and (2) satisfy the
 4 objectives of 18 U.S.C. § 3553(a).
 5          IV.      CONCLUSION
 6          For all the foregoing reasons, defendant’s Motion for Compassionate Release (Dkt.
 7 #137) 6 is GRANTED.
 8          IT IS HEREBY ORDERED that defendant’s custodial sentence be reduced to time
 9 served and that the remaining term of incarceration be converted into four (4) months of home
10 detention as an additional condition of supervised release. All other provisions of sentencing
11 remain as previously set. Upon completion of the term of home detention, defendant shall begin
12 serving the three-year term of supervised release previously imposed by the Court.
13          IT IS FURTHER ORDERED that defendant be released from the custody of the Bureau
14 of Prisons immediately but no later than within 24 hours of the entry of this Order. Defendant
15 shall contact the United States Probation Office in Seattle within 24 hours of his release and
16 follow its instructions.
17          The Clerk of Court is directed to enter an amended judgment in accordance with this
18 Order.
19
20          DATED this 29th day of May, 2020.
21
22                                                   A
                                                     Robert S. Lasnik
23                                                   United States District Judge
24
25
26
27
28
            6
                See also Dkt. #19 in CR04-125-RSL.
     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE - 13
